Citation Nr: 1502395	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-35 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to March 2002 and October 2004 to December 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO apparently reopened the previously denied claim for service connection for a low back disorder following a de novo review of the evidence.  However, service connection for the condition was denied.  

It is noted that the Veteran's initial claim for service connection for a low back disorder was denied by the RO in June 2009, and he was notified that month.  The Board does not have jurisdiction to consider a claim that has been previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must find that new and material evidence has been presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001); also Winters v. West, 12 Vet. App. 203 (1999).  Therefore, although the RO in the current appeal apparently reopened the claim as evidenced by the de novo review of the record in the December 2012 statement of the case (SOC), the issue is as stated on the title page.  

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The reopened claim issue of entitlement to service connection for a low back disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Service connection for low back pain was denied in an unappealed June 2009 rating decision in part on the basis that no low back disorder was conclusively shown.  

2.  The evidence received since the June 2009 decision is not cumulative and redundant; not previously considered by agency decision makers; relates to an unestablished fact necessary to substantiate the Veteran's claim; and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received, and the Veteran's claim for service connection for a low back condition is reopened.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. §3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, as this matter is being reopened and remanded, no discussion of VA's duties to notify and assist is warranted.  

New and Material Evidence

The Board recognizes that the RO reopened and addressed the matter of service connection for a low back condition on the merits in the December 2012 SOC.  Irrespective of the RO's action, however, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett, Jackson, Winters, supra.  

Service connection for a low back condition was initially denied in a June 2009 rating decision.  Although there were post service private chiropractor treatment records, no conclusive low back diagnosis was indicated.  

A claim which has been finally denied may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence received since the June 2009 decision includes available service treatment records (STRs) which reflect the report of back pain in February 2005, post service private records from 2011 wherein the Veteran reported that he started having low back problems about 5 years earlier.  When the Veteran was examined in April 2011, the examiner diagnosed lumbar disc displacement and lumbago.  

Also added to the record were private magnetic resonance imaging (MRI) results from May 2011 which showed significant disc degeneration at L4-L5 associated with a hyperintense zone.  The examiner also not that the Veteran had spondylitis spondylolisthesis at L4-L5 associated with hypermobility.  The examiner opined that the Veteran's degenerative disc disease (DDD) was secondary to his hypermobility at L4-L5 and associated with his spondylitic spondylolisthesis.  

Additional records added to the file include private treatment records from Kansas Surgery and Recovery Center, also dated in 2011.  Findings included MRI results which showed degenerative changes at L3-L4 and L4-L5.  VA records showed treatment for pack pain beginning in 2010 and with subsequent records showing that he underwent epidural injections for his pain.  When examined by VA in November 2011, the Veteran said that he initially injured his back in 2005 when he fell from a truck.  It was noted that his current treatment included not only the injections, but also alternating ice and heat.  X-rays showed degenerative changes and anterolisthesis of L4 over L5 with bilateral congenital pars defects.  It was opined that this condition was less likely as not related to active service.  Moreover, it was not aggravated beyond natural progression during service.  For rationale, it was noted that pars defects are congenital in nature, and that the Veteran's DDD and anterolisthesis were linked to that condition.  Moreover, there was no documented specific injury found the STRs that showed causation of the pars defects.  It was further noted that the Veteran did not seek specific treatment for low back pain until 2008 which was several years post service indicating that there was no aggravation of the congenital defect during service.  

Also added to the virtual VA "eFolder was a VA examiner's report dated in March 2012.  At that time, the Veteran again related his back problems to when he fell off of a truck during service.  Following examination, the examiner found that some of the Veteran's symptoms "certainly sound[ed] like" they could be due to the lumbar spondylolysis-spondylolisthesis.  The examiner added that the symptoms apparently began during service and although there was no precipitating event, due to the nature of such service, it was opined that his low back problems likely began during military service and was service-connected.  

A fellow serviceman provided an August 2012 statement attesting to the fact that the Veteran fell off of a truck during service and injured his back.  In March 2013, the Veteran also testified at a videoconference hearing before the undersigned Acting VLJ, and the testimony provided has been reviewed and considered.  

This evidence is new as it was not previously considered and material as it pertains to an unestablished fact of the claim, i.e., evidence of a current back disability; therefore, raising a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New and material evidence having been submitted, the reopening of the previously denied claim was appropriate.  

However, adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.  

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back condition is reopened; to this extent only, the Veteran's appeal is granted.  


REMAND

As reported above, it is contended that service connection is warranted for a low back condition that had its onset during service.  In the alternative, it is contended that any preexisting low back condition was aggravated by such service.  Also, as indicated above, the evidence is somewhat contradictory in that some examiners noted a congenital defect while others do not.  It is believed that additional examination is necessary to address the medical questions raised.  

In addition, the Board notes that congenital or developmental defects, including lumbar spine pars defects, are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  Such conditions are considered part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  VAOGCPREC 67-90 (1990).  VA regulations specifically prohibit service connection for a congenital or developmental defect - unless such defect was subjected to a superimposed disease or injury which created additional disability.  VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  On remand, the examiner should also consider whether the Veteran has lumbar spine pars defects and whether such were subject to a superimposed injury or disease.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the Wichita, Kansas, VA Health Care System, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, dated subsequent to June 2012.  
 
2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his low back condition.  The claims file, and any records contained in Virtual VA and VBMS, should be made available to and be reviewed by the examiner in conjunction with the examination.  All required tests should also be performed.  The examiner is then requested to provide opinions on the following:

a) The examiner is asked to identify the Veteran's current back disabilities.  The presence or absence of pars defects must be discussed.  

b) If the Veteran is diagnosed with lumbar spine pars defects, indicate whether it is subject to a superimposed disease or injury during service, to include the in-service fall from a truck as reported by the Veteran and a fellow serviceman.  If so, is it at least as likely as not (50 percent probability or greater) that the identified superimposed disease or injury is related to the Veteran's period of active service?  

c) For every low back diagnoses found, other than possible pars defects, is it as least as likely as not (a 50 percent probability or greater) that this condition is related to active service, to include the reports of back pain in 2005?  

d) For every low back disorder the examiner believes was present prior to service, other than possible pars defects, the examiner should thoroughly explain the basis of that belief and specifically opine as to whether there is clear and unmistakable evidence (i.e., obvious or manifest) that such disorder developed prior to service, and, if it did, whether there is also clear and unmistakable evidence (i.e., obvious or manifest) that any increase in severity of symptoms during service represented mere the natural progression of the pre-existing disorder, as opposed to an aggravation of the disorder.  

A complete rationale must be offered for all opinions rendered, including a detailed discussion of all the medical and lay evidence; in particular, the Veteran's STRs, post service private and VA records, some of which note a diagnosis of pars defects, and the Veteran's statements of record and testimony, used in reaching the above conclusions.  

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


